DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  
With regard to claim 1, in the Amendment filed 09/02/2022, Applicant incorporated the features from claim 7 and the relevant features from the intervening claims 4 and 5 into claim 1, claim 7 having been previously indicated to include allowable subject matter (Non-Final Rejection mailed 06/07/2022, p. 14).  Claims 2-4 and 6 depend from claim 1 and are allowed for including the same allowable features recited in claim 1.
New claim 21 is broader than claim 1 by excluding (1) the details of the elements making up the claimed “plurality of features” and (2) the treatment of the barrier layer prior to deposition of the liner layer.  Claim 21 does, however, include the features for which claim 7 was found allowable, again with the exception of the treatment of the barrier layer in the first processing chamber, claim 21 reciting:
wherein 
the doping the first copper seed layer, and the etching back the doped copper seed layer are performed in a first processing chamber, and 
the depositing a first copper seed layer, the depositing a second copper layer, the etching back the second copper layer and the reflowing the doped copper seed layer and the second copper layer are performed in a second processing chamber.
As such the prior art previously relied on in the Non-Final Rejection teaches each of the features of claim 21 except for the features recited above, which are not reasonably taught or suggested in the prior art —in the context of claim 21.  Claims 22-27 depend from claim 21 and are allowed for including the same allowable features recited in claim 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Stevens on 09/06/2022 and 09/07/2022.
The application has been amended as follows:
(1) The title of the invention is not descriptive.  A new title has been provided that is clearly indicative of the invention to which the claims are directed.  The title is changed to the following:
METHOD OF DEPOSITING MULTILAYER STACK INCLUDING COPPER OVER FEATURES OF A DEVICE STRUCTURE

(2) In line 15 of claim 1, after the word “removed” insert a semicolon, for clarity.

(3) In line 9 of claim 21, after the word “removed” insert a semicolon, for clarity.

(4) Replace claim 27 with the following:
27. (Currently Amended) The method of claim 21, 
wherein the device structure comprises a layer disposed over a substrate, 
wherein the surface of the plurality of the features of the device structure includes an uppermost surface of the layer and a plurality of feature definitions in the layer, each of the feature definitions having a plurality of side walls and a bottom, and
wherein the second copper layer has a thickness profile comprising: 
a side wall thickness disposed adjacent to one of the plurality of side walls; 
a field thickness disposed over the uppermost surface of the layer; and 
a bottom thickness disposed at the bottom of one of the plurality of feature definitions, 
wherein the side wall thickness is approximately equal to the field thickness, and the bottom thickness is greater than the side wall thickness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814